Case:19-13627-EEB Doc#:9 Filed:04/30/19             Entered:04/30/19 14:48:38 Page1 of 6



                          UNITED STATES BANKRUPTCY COURT
                           FOR THE DISTRICT OF COLORADO

IN RE:                              )
                                    )
DIVERSIFIED RESOURCES INC.          )
                                    )     Case No. 19-13627-EEB
                                    )
                                    )
BIYA RESOURCES INC.                 )     Case No. 19-13628-JGR
                                    )
                                    )
                                    )
NATURAL RESOURCE GROUP INC.         )     Case No. 19-13629-MER
                                    )
Debtors.                            )     Chapter 11
                                    )
______________________________________________________________________________

                    MOTION FOR JOINT ADMINISTRATION
______________________________________________________________________________

         Diversified Resources Inc., the Debtor and Debtor-in-Possession, by and through their

attorneys, Buechler & Garber LLC, moves the Court pursuant to Fed.R.Bankr.P. 1015(b) for an

Order for Joint Administration of the three Chapter 11 cases captioned In Re Diversified

Resources Inc., Case No: 19-13627, BIYA Operators, Inc., Case No. 19-13628 and In Re Natural

Resource Group Inc., 19-13629 and as grounds therefore, states as follows:


         1.     The Debtor, Diversified Resources Inc., (“Diversified”) filed for relief under

Chapter 11 of the Bankruptcy Code on April 30, 2019 and remains a debtor-in-possession.

         2.     Diversified is a Nevada Corporation with its corporate headquarters, books and

records located in Littleton, Colorado.

         3.     Diversified employs as W-2 employees or contract employees 5 persons as of the

filing date.




                                               1
Case:19-13627-EEB Doc#:9 Filed:04/30/19               Entered:04/30/19 14:48:38 Page2 of 6



       4.       The Debtor, BIYA Operators Inc., (“BIYA”) filed for relief under Chapter 11 of

the Bankruptcy Code on April 30, 2019 and remains a debtors-in-possession.

       5.       The Debtor, Natural Resource Group Inc., (“Natural resource”) filed for relief

under Chapter 11 of the Bankruptcy Code on April 30, 2019 and remains a debtors-in-

possession.

       6.       BIYA, which is 99% owned by Diversified, is a New Mexico corporation with its

corporate headquarters, books and records located in Littleton, Colorado.

       7.       Natural Resource, a Colorado corporation, is 100% owned by Diversified and its

books and records are similarly located in Littleton, Colorado.

       8.       This Motion for Joint Administration is being filed in the Chapter 11 cases for In

Re: Diversified Resources Inc., Case No: 19-13627, In Re: BIYA Operators Inc., 19-13628 and

In Re: Natural Resource Group Inc., Case No. 19-13629.

       9.       BIYA owns certain oil and gas leases in the States of New Mexico and on the Ute

Mountain Indian Reservation and is the primary generator of production revenue for the Debtors.

       10.      Diversified, in addition to its 99% ownership of BIYA, owns certain leases in the

in its own name, but they are of nominal value. Diversified provides administrative functions for

both Debtors.

       11.      Natural Resource, 100% owned by Diversified, owns certain leases in the State of

Colorado which are of nominal value.

       12.      While BIYA, Natural Resource and Diversified are operated and maintained as

separate corporations, the three Debtors enjoy common management, common operations, and

separate but commonly maintained accounting systems, all maintained at a joint corporate

headquarters.



                                                2
Case:19-13627-EEB Doc#:9 Filed:04/30/19                Entered:04/30/19 14:48:38 Page3 of 6



        13.     Many, but not all, of the creditors of Diversified are also creditors of BIYA.

        14.     The main assets of the estate id Ute Mountain Indian Reservation leases are

subject to a mineral development agreement held by Diversified.

        15.     BIYA faces certain environmental and capital funding issues. Diversified faces

litigation matters with former insiders and shareholders of BIYA, who have asserted claims

against Diversified. Natural Resource has likely future plugging and abandonment obligations.

        16.     BIYA, Natural Resource and Diversified enjoy the benefit of no significant major

secured creditor or secured debt but there are litigation matters, an arbitration award/ judgement

and unsecured claims, some of which are common to both Debtors that threaten the viability of

all Debtors and renders the ability to raise funds through loans or equity extremely difficult

outside the context of Chapter 11.

        17.     Prior to these filings, the management of the Debtors developed an operational

and drilling program designed to maximize the Debtors’ New Mexico and Ute Mountain Indian

Reservation assets and to address plugging and abandonment concerns. This plan is somewhat

dependent upon the unfettered access to current production revenues and, through either self-

funding or capital or loans, future development funds being available to the Debtors.

        18.     Diversified and BIYA have also been engaged in active discussions with potential

purchasers for this joint asset.

        19.     Unfortunately, litigation costs, a recent drop in commodity prices, and general

uncertainties and uneasiness of potential lenders, investors, or purchasers caused by such matters

has put a chill upon the Debtors ability to raise funds or sell assets outside of the protections and

tools of Chapter 11.




                                                  3
Case:19-13627-EEB Doc#:9 Filed:04/30/19                Entered:04/30/19 14:48:38 Page4 of 6



        20.      The uncertainty over the Debtors’ future environmental liabilities and a recent

dispute with the Ute Mountain Indian Reservation over the demand by the Tribe that Diversified

and BIYA clean-up damage caused by a succession of prior operators has accelerated the need to

seek chapter 11 protection.

        21.      The Debtors intend to quickly file a Joint Plan of Reorganization that, it is

anticipated at this time, will provided for the sale of 100% of the stock of BIYA to a third party

company, the assumption of current environmental liabilities up to a cap to be negotiated

between the parties or as determined by this court, the assumption and assignment of the oil and

gas leases of the Debtors, (subject to the buyers’ right to exclude certain leases or assets), a

commitment of capital to be used by the purchaser to implement and bring into production the

Debtors’ current development plan for its New Mexico and Ute Indiana Mountain Reservation

assets, and potentially a new value cash contribution from current shareholders who wish to

retain their equity interests.

        22.      The financial issues and possible solutions facing Diversified Resources Inc.,

Natural Resource Group Inc., and BIYA Operators Inc., are significantly inter-related. The issues

that will need to be resolved in all the Debtors’ cases will be, to a great extent, identical. The

cases will likely involve common factual and legal issues.

        23.      The Plan of Reorganization for the three Debtors will by necessity require a

resolution of the same issues and is expected to be a Joint Plan.

        24.      There will be no cognizable harm to any creditor or party by joint administration;

to the contrary the savings of fees and costs under joint administration is a significant benefit to

all creditors.




                                                 4
Case:19-13627-EEB Doc#:9 Filed:04/30/19               Entered:04/30/19 14:48:38 Page5 of 6



       25.     The Diversified Resources Inc., Case No: 19-13627 Chapter 11 case was the

earlier-filed case. Accordingly, pursuant to Local Bankruptcy Rule 1015-1, joint administration

should occur under that case.

       WHEREFORE, Debtors jointly pray that the Court enter an Order pursuant to

Bankruptcy Rule 1015(b) and Local Bankruptcy Rule 1015-1, that the above-captioned cases all

be jointly administered, with In Re BIYA Operators Inc., 19-13628, Natural Resource Group

Inc., Case No 19-13629 under In Re Diversified Resources Inc., Case No: 19-13627 and for

such further and additional relief as to the Court may appear proper.

Dated: April 30, 2019                               Respectfully submitted,

                                                     BUECHLER LAW OFFICE, L.L.C.

                                                      /s/ Michael J. Guyerson
                                                     ___________________________
                                                     Michael J. Guyerson, #11279
                                                     Counsel to Debtor
                                                     999 18th Street, Suite 1230-S
                                                     Denver, Colorado 80202
                                                     720-381-0045 / 720-381-0382 FAX
                                                     Mike@kjblawoffice.com




                                                5
Case:19-13627-EEB Doc#:9 Filed:04/30/19       Entered:04/30/19 14:48:38 Page6 of 6



                              CERTIFICATE OF SERVICE

I certify that on April 30, 2019, I served a complete copy of MOTION FOR JOINT
ADMINISTRATION and proposed Order on the following parties in compliance with the
Federal Rules of Bankruptcy Procedure and the Court’s Local Rules:

Via U.S. Mail:                            Via CM/ECF:
Diversified Resources Inc.
Biya Operators Inc.                       Office of The United States Trustee
Natural Resource Group Inc.
PO Box 370
Littleton, CO 80160



                                             /s/ Celina Worley
                                             For Buechler Law Office, L.L.C.




                                         6
